McALISTER., C. J.
— I concur in the order directing the issuance of a peremptory writ of mandamus, requiring the superior court of Yavapai county to recognize the petitioner in his capacity as county attorney and as a private practitioner, for the reasons stated by Justice LYMAN, namely, that chapter 158 of the Session Laws of 1919, upon which the court acted in refusing to recognize him as county attorney, is ineffective in so far as it provides that the right of an attorney to practice after the filing of a disbarment complaint against him shall be suspended until the matter is determined finally. An attorney cannot be deprived of such right except by judgment of the court duly entered after a full hearing, but to hold this part of that chapter valid takes these rights from him by legislative decree, without any order of the court and before a hearing of any kind in which he was permitted to appear, and the fact that the deprivation of this right may be only temporary does not render this phase of the law valid.
I likewise concur in the order denying the writ in so far as its issuance is sought for the purpose of directing a dismissal of the proceeding in the superior court, but do so for the reason assigned by Justice ROSS in his concurring opinion. When this court ordered the issuance of the alternative writ, no motion, demurrer, plea or answer of any character had been filed by the defendant McMurchie in the disbarment proceeding, and the superior court had never *65acted or passed upon the sufficiency of the complaint therein, and could not have done so, because no opportunity had been given by a challenge thereto. “There must always be a previous request to act, and a definite, unqualified refusal, before the writ will issue.” 26 Cyc. 193. The mere fact that the court ordered the complaint filed by persons other than the one upon whom chapter 158 enjoins this duty does not mean that it has passed upon even this phase of the question, because in the nature of things the accused had no opportunity to be heard when this ex parte order was made, and it would not be presumed that the court would not thereafter pass upon it if it were properly presented by demurrer, motion, plea, or other proceeding. But if it be conceded that such order constituted action by the court, the correctness of the ruling should be reviewed on appeal and not in a mandamus proceeding.
It occurs to me, therefore, that a discussion of the sufficiency of the complaint, in so far as the persons filing it or the absence of verification is concerned, or in so far as the contention that the court has power to disbar aside from the provisions of the statute affects it, is unnecessary and improper in this proceeding, and for this reason I withhold the expression of an opinion on these questions.